Citation Nr: 0701207	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for right shoulder 
disability, claimed as secondary to service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to December 1988.  This mater is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is not shown that the veteran's right shoulder disability 
was caused or aggravated by his service connected left 
shoulder disability.


CONCLUSION OF LAW

Secondary service connection is not warranted for the 
veteran's right shoulder disability.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a letter in July 2002 the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.  Although full VCAA 
notice was not provided to the appellant prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all notice was given.  See January 2005 supplemental 
statement of the case.  He is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.

While the veteran did not receive notice regarding ratings of 
the disability on appeal or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies (and does not grant) service connection; neither 
the rating of the disability nor the effective date of an 
award is a matter for consideration.  Hence, the veteran is 
not prejudiced by non-receipt of such notice.

The veteran's service medical records are associated with the 
claims file, as are pertinent private and VA treatment 
records.  The RO arranged for an examination in December 
2004.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.


II.  Factual Background

The veteran's service medical records are negative for 
complaints, symptoms, or diagnosis of a right shoulder 
disorder.  Service connection has been established for left 
shoulder separation with arthritis and left-sided chest wall 
pain.

A September 1999 VA outpatient record notes the veteran's 
complaints of bilateral shoulder pain.  It was noted that 
there was negative shoulder impingement bilaterally.  The 
impression was polyarthralgia or fibromyalgia.

VA treatment records from January to July 2002 are silent for 
complaint or treatment of right shoulder disability.

VA treatment records from December 2003 to September 2004 
include a report of a normal December 2003 right shoulder X-
ray.  A January 2004 record notes the veteran's "new onset 
of right shoulder symptoms".  X-rays showed mild 
degenerative changes.

A January private treatment record notes the veteran's 
complaints of right shoulder pain, and his involvement in a 
motor vehicle accident in December 2003.

In his April 2004 VA Form 9, the veteran states that since 
his left shoulder was damaged from years of wear and tear, 
and carrying ruck sacks on his back, his right shoulder 
should also be service connected.  He also stated that his 
right shoulder disability stemmed from favoring the right 
shoulder over his ailing left shoulder.

At the September 2004 informal conference, the veteran stated 
he would provide a statement from his physician to the effect 
that there is a relationship between his right shoulder 
disability and his service-connected left shoulder 
disability.

A November 2004 letter from his private physician notes the 
veteran has had right AC arthritis degenerative joint disease 
(DJD) for 15 years, and it was just as likely as not related 
to the cause of left shoulder AC DJD, and probably related to 
heavy carrying and lifting.
On December 2004 VA examination, the examiner noted the 
veteran's claims file had been reviewed page by page.  The 
veteran reported constant pain in his right shoulder and that 
repetitious movements decrease his joint function.  Physical 
examination revealed no objective evidence of edema or 
effusion or instability.  An X-ray was normal.  The diagnosis 
was normal X-ray, decreased motion, and painful motion.  The 
examiner stated that he and the veteran looked through the 
claims file and could not directly connect his right shoulder 
to his left shoulder.  He concluded that the veteran's right 
shoulder disability was not the result of or secondary to his 
service-connected left shoulder disability.

III.  Legal Criteria and Analysis

The veteran's right shoulder disability was not manifested in 
service or for many years thereafter, and it is not alleged 
that the right shoulder was incurred or aggravated while he 
was on active duty.  The theory of entitlement proposed in 
this claim is one of secondary service connection, i.e., that 
the right shoulder is related to the veteran's service 
connected left shoulder disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met as right shoulder arthritis is diagnosed.  
(2) Evidence of a service-connected disability.  This 
requirement is also met, as the veteran's left shoulder 
disability is service connected. and (3) Competent evidence 
of a nexus between the service-connected disability and the 
disability for which secondary service connection is claimed.

The only competent (medical) evidence of record directly 
addressing this matter, the December 2004 VA examination 
report, indicates that the veteran's right shoulder 
disability is not the result of or secondary to his service-
connected left shoulder disability.  The veteran has 
submitted a letter from his private physician indicating that 
his right shoulder disability was just as likely as not 
related to the same cause as his left shoulder disability, 
and was related to heavy lifting.  The opinion does not state 
that the veteran's right shoulder disability was either 
caused or aggravated by the service connected left shoulder 
disability, and is not probative of the veteran's claim.  

The veteran's own assertions to the effect that his right 
shoulder disability is related to his service connected left 
shoulder disability are not competent evidence.  As a 
layperson, he is not competent to offer an opinion regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-45 (1992).  Because the December 2004 VA examiner's 
opinion is the most persuasive and probative evidence 
regarding a nexus between the veteran's right shoulder 
disability and his service-connected left shoulder 
disability, the preponderance of the evidence is against a 
finding that the veteran's right shoulder disability was 
caused or aggravated by his service connected left shoulder 
disability.  A threshold requirement for establishing 
secondary service connection is not met, and the claim must 
be denied.


ORDER

Service connection for a right shoulder disability as 
secondary to a service-connected left shoulder disability is 
denied.


____________________________________________
GEORGE R.SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


